DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “wherein the specific compound Al and the specific compound A2 include at least one selected from the group consisting of phthalic acid, trimellitic acid, maleic acid, benzoic acid, citric acid, and Bis[2-(methacryloyloxy)ethyl] phosphate“. However, there is no support found in the present specification with regards to “Bis[2-(methacryloyloxy)ethyl] phosphate” and  “the specific compound A2 include at least one selected from the group consisting of phthalic acid, trimellitic acid, maleic acid, benzoic acid, citric acid, and Bis[2-(methacryloyloxy)ethyl] phosphate”. Similar rejection applies to claims 22 and 24.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 13-16 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyooka (WO 2017-018406) (see US 2018/0081087 for citation) and evidenced given in Pubchem (https://pubchem.ncbi.nlm.nih.gov/compound/Maleic-acid).
Regarding claims 11 and 13-14, 21-22, Toyooka discloses a laminate comprising a transparent electrode pattern (4, fig. 11, paragraph 0074), metal oxide particle containing layer disposed adjacent to the transparent electrode pattern (12, fig. 11, paragraphs 0029, 0074, 0138, 0140, 0188) and a pressure sensitive adhesive layer that is disposed adjacent to the metal oxide particle containing layer in this order (fig. 11, paragraph 0190) wherein the metal oxide particle containing layer contains metal oxide particles (12, fig. 11, paragraphs 0029, 0074, 0138, 0140, 0188) and a compound having carboxyl group such as maleic acid, i.e. does not have an ethylenically unsaturated group, in an amount of 5 to 20% by mass (paragraphs 0273, 0323). Given that Toyooka does not disclose any variation of a content of the metal oxide particles in the metal oxide particle containing layer, it is clear that there is no variation of a content of the metal oxide particles in the metal oxide particle containing layer of Toyooka. Further, given that the laminate of Toyooka discloses the same layers as recited in present claims, it is clear that the laminate of Toyooka would inherently have the same properties as claimed in present claims.
Regarding claims 15-16, Toyooka discloses the laminate of claim 11, given that the laminate of Toyooka discloses the same layers as recited in present claims, it is clear that the laminate of Toyooka would inherently have the same properties as claimed in present claims.
Regarding claim 18, Toyooka discloses the laminate of claim 11, wherein a thickness of the metal oxide particle containing layer is 5 to 80 nm (abstract, paragraph 0024).
Regarding claim 19, a capacitive input device comprising the laminate of claim 11 (abstract).
Regarding claim 20, Toyooka discloses an image display device comprising the capacitive input device of claim 19 (paragraph 0428).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyooka (WO 2017-018406).
Regarding claims 17 and 23-24, Toyooka discloses the laminate of claim 11. Given that the laminate of Toyooka discloses the same layers as recited in present claims, it is clear that the laminate of Toyooka would possess the same properties as claimed in present claims.
Since the instant specification is silent to unexpected results, the specific thickness of the PSA is not considered to confer patentability to the claims. As the adhesiveness is a variable that can be modified, among others, by adjusting the thickness of PSA layer, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of PSA in the laminate of Toyooka to obtain the desired adhesiveness (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).




Response to Arguments

Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
Applicant argues that maleic acid by Toyooka relates to a resin composition used to form a transparent protective layer not to an optical adjustment member. Further, applicant argues that at best Toyooka discloses an optical adjustment member as corresponding to the metal oxide particle containing layer in the present application. It is noted that Toyooka discloses optical adjustment member 12 comprising low refractive index layer 12A and high refractive index layer 12B (paragraph 0075) wherein the high refractive index layer comprising metal oxide particles (paragraphs 0139, 0140) and optical adjustment member comprising binder polymer containing maleic acid (paragraphs 0268, 0273 and 0323). Therefore, it is clear that Toyooka reads on claim limitation of metal oxide particle containing layer contains metal oxide and a compound having carboxyl group such as maleic acid as explained above.
Applicant argues that Toyooka does not disclose that the optical adjustment member contains maleic acid compound itself and thus cannot meet the additional features of amended claim 11. However, it is noted that given that the present claim broadly recites a compound having a carboxy group which is maleic acid, it is clear that maleic acid in polymer of Toyooka meets the presently claimed limitation.
Applicant argues that optical adjustment member is a different layer from the transparent protective layer. It is noted that the examiner never considered optical adjustment member as equivalent to transparent protective layer.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787